Citation Nr: 1126381	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.  He passed away in September 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 and June 2007 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The issue now before the Board was remanded in September 2010 for further evidentiary and procedural development.  While the Board finds that there was substantial compliance with its remand and may proceed with a decision at this time, it notes that any failure to complete the remand directives is moot in light of the fact that it is awarding the full benefit sought on appeal.  

Although the appellant requested a hearing before the Board, she failed to attend her hearing scheduled for June 2010.  Her request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2006; the death certificate lists multi-systems failure due to or as a consequence of status post-abdominal aortic aneurysm (AAA) due to or as a consequence of severe chronic obstructive pulmonary disease (COPD) secondary to cigarette smoking as the cause of death.

2.  At the time of his death the Veteran was service-connected for posttraumatic stress disorder (PTSD).

3.  The competent and probative evidence is in relative equipoise as to whether service-connected PTSD was a contributory cause of death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010).  Generally, the cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  

As noted in the Introduction above, the Veteran died in September 2006.  The cause of such death was reported on the death certificate as multi-systems failure due to or as a consequence of status post-abdominal aortic aneurysm (AAA) due to or as a consequence of severe chronic obstructive pulmonary disease (COPD) secondary to cigarette smoking.  Initially, the Board observes that the Veteran was not in receipt of service-connected compensation benefits for any of the above-listed disorders at the time of his death.  Furthermore, there has been no lay assertion by the appellant, nor does the competent evidence suggest, that the Veteran developed an AAA or COPD either during service or as a direct result of an injury, event, or disease incurred during service such that service connection might be warranted for either underlying cause of death listed on the death certificate.  See 38 C.F.R. § 3.303 (2010).  

The only disabilities for which service connection was established at the Veteran's time of death were posttraumatic stress disorder (PTSD) and residuals of cold injury of the feet.  In support of her claim for death benefits, the appellant has submitted two private medical opinions discussing a causal relationship between the Veteran's service-connected PTSD and an underlying cause of death listed on his death certificate, AAA.  Alternatively, she has submitted lay statements in which she asserts a relationship between the Veteran's PTSD, post-service cigarette smoking, and another underlying cause of death, COPD.  

With regard to the latter theory of entitlement, the Board acknowledges that the record contains multiple medical opinions linking the Veteran's PTSD to cigarette smoking.  Unfortunately, applicable VA law and regulations expressly prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010).  The appellant's claim was not filed until December 2006.  Thus, the law prohibits service connection for the cause of the Veteran's death based upon a theory that such death was in some way related to the use of tobacco products.  See id.

As for the appellant's first theory of entitlement, however, the Board finds this to be a valid basis for entitlement and, as discussed immediately hereafter, the competent evidence of record is in relative equipoise as to whether the Veteran's PTSD contributed to cause his death.  As such, service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Pursuant to VA regulation, in order to constitute a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a casual connection.  Id.  

Here, the record contains a number of medical opinions from VA and non-VA clinicians regarding whether the Veteran's service-connected PTSD contributed to cause his death by contributing to cause or aggravating the AAA listed as on his death certificate as an underlying cause of death.  The first opinion of record, dated in April 2007, was authored by the Veteran's treating psychiatrist.  In the report the Veteran's psychiatrist notes that it is "well-documented in various medical textbooks that PTSD is associated with hypertension," and that hypertension "leads to damage to the cardiovascular system and the kidneys."  Therefore, it is his opinion that PTSD "significantly contributed to [the Veteran's] death" through this relationship.  

Also of record is an opinion dated in September 2007 from a physician who did not treat the Veteran during his lifetime, but did have an opportunity to review his service and post-service treatment records prior to providing an opinion.  Citing information in the MERCK Manual which states that arteriosclerosis is the most common disease associated with aortic aneurysm and that hypertension contributes to the degenerative process, along with "well known" evidence that PTSD is "related as a cause of hypertension," this private physician opines that hypertension was "directly caused/aggravated by [the Veteran's] PTSD . . . [and] directly led to his death from the [a]ortic [a]neurysm."  

A review of the Veteran's contemporaneous treatment records reflects that he has been taking medication for hypertension (i.e., hydrochlorothiazide) since as early as 2001.  See Radiation Exposure Registry Examination dated in November 2001.  Thus, based upon the above opinions, and especially the September 2007 opinion which explicitly denotes a causal relationship between PTSD and hypertension, it is possible to conclude that the Veteran's PTSD contributed to cause death by causing or aggravating hypertension, which in turn caused or aggravated an underlying cause of death - AAA.  

On the other hand, the record also contains an opinion from a VA advanced registered nurse practitioner (ARNP) that PTSD, hypertension, and AAA are not causally related.  The November 2010 opinion acknowledges that "[t]here are many correlations, suggestions and associations" between stress and the development or aggravation of hypertension or vascular disease, but that there is "no definitive research that documents that PTSD causes or permanently aggravates hypertension or atherosclerosis."  The ARNP further points out that while "it is well known that stress transiently elevates blood pressure . . . this is a normal response . . . and such temporary elevation does not aggravate or cause the underlying condition of hypertension."  Based on this research, it was the ARNP's opinion that "it is less likely than not that the PTSD caused or chronically worsened the Veteran[']s [AAA]."  PTSD also "did not cause or chronically aggravate . . . hypertension."  

In evaluating the probative weight to afford to the conflicting opinions of record, the Board notes that while the Veteran's medical history was either known or reviewed by each clinician prior to an opinion being rendered, all of the opinions rely heavily on the medical literature regarding a causal relationship between PTSD, hypertension, and cardiovascular disease (including AAA).  And pertinent to the Board's determination, the November 2010 VA opinion does not deny the existence of medical research documenting a positive relationship between PTSD (i.e., stress), hypertension, and vascular disease.  Rather, the ARNP concludes that the research documenting a casual relationship is not definitive enough upon which to provide a positive etiological opinion.  

In sum, there is at least one probative medical opinion of record (i.e., the September 2007 opinion) propounding a causal relationship between the Veteran's PTSD and the development and/or worsening of his AAA that is supported by a review of the Veteran's own medical history and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  However, there is also an opinion that the medical literature relied upon to find a positive association between PTSD, hypertension, and AAA is not probative enough upon which to base an etiological opinion.  Absent some indication that the ARNP's assessment of the medical literature should be afforded more weight than another physician's opinion about the same literature (i.e., the non-VA physician who authored the September 2007 opinion), the Board concludes that the evidence is in relative equipoise as to whether the record demonstrates that PTSD contributed to cause the Veteran's death through aggravation of hypertension and AAA.  Therefore, affording all reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death should be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


